Name: 2009/379/EC: Commission Decision of 11Ã May 2009 setting the amounts which, pursuant to Council Regulations (EC) NoÃ 1782/2003, (EC) NoÃ 378/2007, (EC) NoÃ 479/2008 and (EC) NoÃ 73/2009 are made available to the EAFRD and the amounts available for EAGF expenditure
 Type: Decision
 Subject Matter: regions and regional policy; NA;  agricultural policy;  EU finance
 Date Published: 2009-05-12

 12.5.2009 EN Official Journal of the European Union L 117/10 COMMISSION DECISION of 11 May 2009 setting the amounts which, pursuant to Council Regulations (EC) No 1782/2003, (EC) No 378/2007, (EC) No 479/2008 and (EC) No 73/2009 are made available to the EAFRD and the amounts available for EAGF expenditure (2009/379/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (1), and in particular Article 12(2) and (3) thereof, Whereas: (1) Certain amounts available for the budget years 2007 to 2013 to the European Agricultural Fund for Rural Development (EAFRD) are set out in the Annex to Commission Decision 2006/410/EC of 24 May 2006 setting the amounts which, pursuant to Articles 10(2), 143d and 143e of Council Regulation (EC) No 1782/2003, Article 4(1) of Council Regulation (EC) No 378/2007 and Article 23(2) of Council Regulation (EC) No 479/2008 are made available to the EAFRD and the amounts available for EAGF expenditure (2). (2) Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers (3), has been repealed and replaced by Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (4) as from 1 January 2009. (3) Regulation (EC) No 73/2009 has introduced in its Article 7 new increased rates for compulsory modulation. In accordance with Article 1(5) of Council Regulation (EC) No 378/2007 of 27 March 2007 laying down rules for voluntary modulation of direct payments (5) the increase in compulsory modulation rates has to be deducted from the voluntary modulation rate. (4) Consequently, the amounts of voluntary and compulsory modulation to be made available to the EAFRD have changed. (5) In the interest of clarity Decision 2006/410/EC should be repealed and replaced by a new text, HAS DECIDED AS FOLLOWS: Article 1 The amounts available for the budget years 2007 to 2013 to the European Agricultural Fund for Rural Development (EAFRD) pursuant to Articles 10(2) and 143d of Regulation (EC) No 1782/2003, Article 4(1) of Regulation (EC) No 378/2007, Article 23(2) of Council Regulation (EC) No 479/2008 (6) and Articles 9(1), 10(3), 134 and 135 of Regulation (EC) No 73/2009, as well as the net balance available for European Agricultural Guarantee Fund (EAGF) expenditure are set out in the Annex to this Decision. Article 2 Decision 2006/410/EC is repealed. Done at Brussels, 11 May 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 209, 11.8.2005, p. 1. (2) OJ L 163, 15.6.2006, p. 10. (3) OJ L 270, 21.10.2003, p. 1. (4) OJ L 30, 31.1.2009, p. 16. (5) OJ L 95, 5.4.2007, p. 1. (6) OJ L 148, 6.6.2008, p. 1. ANNEX (EUR million) Budget year Article 10(2) of Regulation (EC) No 1782/2003 Article 143d of Regulation (EC) No 1782/2003 Amounts made available for EAFRD Net balance available for EAGF expenditure Article 9(1) and 10(3) of Regulation (EC) No 73/2009 Article 134 of Regulation (EC) No 73/2009 Article 135 of Regulation (EC) No 73/2009 Article 4(1) of Regulation (EC) No 378/2007 Article 23(2) of Regulation (EC) No 479/2008 2007 984 22 44 753 2008 1 241 22 362 44 592 2009 1 305,7 22 424 40,66 44 886,64 2010 1 867,1 22 429,8 82,11 44 744,99 2011 2 095,3 22 484 403,9 122,61 44 489,19 2012 2 355,3 22 484 372,3 122,61 44 736,79 2013 2 640,9 22 484 334,9 122,61 44 969,59